he present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-8 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 12, 2019 is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-12 of copending Application No. 16/341,610 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because a purification method for an aqueous hydrogen peroxide solution, wherein: 
the first gel-type H-form strong cation exchange resin is an H-form strong cation exchange resin having a degree of crosslinking of 9% or more, or an H-form strong cation exchange resin produced by the following steps (a) and (b); and 
the second gel-type H-form strong cation exchange resin is an H-form strong cation exchange resin having a degree of crosslinking of 6% or less, an H-form strong cation exchange resin having a degree of crosslinking of 9% or more, or an H-form strong cation exchange resin produced by the following steps (a) and (b): 
(a) a step of copolymerizing a monovinyl aromatic monomer with a crosslinkable aromatic monomer having a non-polymerizable impurity content of 3% by weight or less therein using a radical polymerization initiator at a concentration of 0.05% by weight or more and 5% by weight or less relative to the total weight of the monomers at a polymerization temperature of 700C. or more and 2500C. or less to obtain a crosslinked copolymer, wherein at least benzoyl peroxide and t-butyl peroxybenzoate are used as the radical polymerization initiator; and 
(b) a step of sulfonating the crosslinked copolymer as per claims 5-6, and 
a purification system for an aqueous hydrogen peroxide solution for purifying the aqueous hydrogen peroxide solution by passing the aqueous hydrogen peroxide solution through a reverse osmosis membrane separation device, wherein the reverse osmosis membrane separation device is a high-pressure reverse osmosis membrane separation device, wherein: 
a gel-type H-form strong cation exchange resin packed in the first gel-type H-form strong cation exchange resin column is an H-form strong cation exchange resin having a degree of crosslinking of 9% or more, or an H-form strong cation exchange resin produced by the following steps (a) and (b); and 
a gel-type H-form strong cation exchange resin packed in the second gel-type H-form strong cation exchange resin column is an H-form strong cation exchange resin having a degree of crosslinking of 6% or less, a H-form strong cation exchange resin having a degree of crosslinking of 9% or more, or an H-form strong cation exchange resin produced by the following steps (a) and (b): 
(a) a step of copolymerizing a monovinyl aromatic monomer with a crosslinkable aromatic monomer having a non-polymerizable impurity content of 3% by weight or less therein using a radical polymerization initiator at a concentration of 0.05% or more and 5% by weight or less by weight relative to the total weight of the monomers at a polymerization temperature of 700C. or more and 2500C. or less to obtain a crosslinked copolymer, wherein at least benzoyl peroxide and t-butyl peroxybenzoate are used as the radical polymerization initiator; and 
(b) a step of sulfonating the crosslinked copolymer as per claims 7-12 of US'610 are substantially identical to a purification method for an aqueous hydrogen peroxide solution, comprising sequentially contacting the aqueous hydrogen peroxide solution with a first H-form strong cation exchange resin, a salt-form strong anion exchange resin and a second H-form strong cation exchange resin, 
wherein the second H-form strong cation exchange resin is an H-form strong cation exchange resin having a degree of crosslinking of 6% or less, an H-form strong cation exchange resin having a degree of crosslinking of 9% or more, or an H-form strong cation exchange resin produced by the following steps (a) and (b): 
(a) a step of copolymerizing a monovinyl aromatic monomer with a crosslinkable aromatic monomer having a non-polymerizable impurity content of 3% by weight or less therein using a radical polymerization initiator at a concentration of 0.05% by weight or more and 5% by weight or less relative to the total weight of the monomers at a polymerization temperature of 700C. or more and 2500C. or less to obtain a crosslinked copolymer, wherein at least benzoyl peroxide and t-butyl peroxybenzoate are used as the radical polymerization initiator; and 
(b) a step of sulfonating the crosslinked copolymer as per claims 1-4, and
a purification system for an aqueous hydrogen peroxide solution, comprising a first H-form strong cation exchange resin column, a salt-form strong anion exchange resin column and a second H-form strong cation exchange resin column, and a means of sequentially passing the aqueous hydrogen peroxide solution through the first H-form strong cation exchange resin column, the salt-form strong anion exchange resin column and the second H-form strong cation exchange resin column, 
wherein an H-form strong cation exchange resin packed in the second H-form strong cation exchange resin column is an H-form strong cation exchange resin having a degree of crosslinking of 6% or less, an H-form strong cation exchange resin having a degree of crosslinking of 9% or more, or an H-form strong cation exchange resin produced by the following steps (a) and (b): 
(a) a step of copolymerizing a monovinyl aromatic monomer with a crosslinkable aromatic monomer having a non-polymerizable impurity content of 3% by weight or less therein using a radical polymerization initiator at a concentration of 0.05% by weight or more and 5% by weight or less relative to the total weight of the monomers at a polymerization temperature of 700C. or more and 2500C. or less to obtain a crosslinked copolymer, wherein at least benzoyl peroxide and t-butyl peroxybenzoate are used as the radical polymerization initiator; and 
(b) a step of sulfonating the crosslinked copolymer as per claims 5-8 of the current application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation is “a means of sequentially passing “ in claim 5.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: 
(1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or 
(2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Konno et al. (JP 2012-188318 A).
With regard to the limitations of claims 1 and 5, Konno discloses a purification method and a system for an aqueous hydrogen peroxide solution, said purification method and the system having an ion exchange device. Konno further discloses that the ion exchange treatment comprises sequential contact with an H+ type cation exchange resin, a carbonate ion type anion exchange resin, and an H+ type cation exchange resin (paragraphs [0046]; [0049], [0058], [0087]). The H+ type cation exchange resins include strong acid cation exchange resins ([0049]); and the carbonate ion type anion exchange resins are strongly basic resins ([0058]). 
Konno discloses a high-pressure pump ([0088]) and the feeding of hydrogen peroxide permeate solution from the reverse osmosis membrane to the ion exchange resins through, e.g., line 4 ([0089] – [0090]).
While Konno fails to explicitly disclose a unique first gel-type H-form strong cation exchange resin column and a unique second gel-type H-form strong cation exchange resin column as claimed, such limitations are considered a duplication of parts. The mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCP A 1960); MPEP § 2144.04).
With regard to the limitations of claims 2 and 6, Konno discloses the H+ type cation exchange resins comprise sulfonated styrene-divinylbenzne crosslinked copolymers (i.e., step (a) a monovinyl aromatic monomer with a cross linkable aromatic monomer; step(b) sulfonated crosslinked polymer having a 6 to 10 degree of crosslinking ([0049]), which overlaps with the claimed range of a degree of crosslinking of 9% or more and therefore, establishes a case of prima facie obviousness (MPEP 2144.05).
The alternatively claimed limitations of producing H-form strong cation exchange resins by steps (a) and (b) as per claims 1-2 and 5-6 are considered product-by-process limitations. Because the prior art discloses a product that appears to be the same as the product set forth in this product-by-process claim, although produced by a different process, the claims directly read on by the prior art (see In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985); MPEP §2113). Additionally, although the immediate claim is a product-by-process claim and is limited by and defined by its process, the determination of patentability is based on the product itself, not on the method of production. Thus, these process limitations do not further limit the claimed product. 
With regard to the limitations of claims 3-4 and 7-8, Konno discloses the anion exchange resin comprises carbonate ion-type or bicarbonate ion-type anion exchange resins ([0056] – [0058]), which are strong basic resins. Konno further discloses the anion exchange res ins comprise aminated, chloromethylated styrene divinylbenzene crosslinked copolymer (i.e., step (c) a monovinyl aromatic monomer and a crosslinkable aromatic monomer; step e) haloalkylated crosslinked polymer; step (g) aminated haloalkylated crosslinked polymer ([0058]).
The claimed limitations of producing salt-form strong anion exchange resin by steps (c), (d), (e), (f), and (g) as per claims 3 and 7 are considered product-by-process limitations, especially steps (d) and (f). Because the prior art discloses a product that appears to be the same as the product set for thin this product-by-process claim, although produced by a different process, the claims directly read on by the prior art (see In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985); MPEP § 2113). Additionally, although the immediate claim is a product-by-process claim and is limited by and defined by its process, the termination of patentability is based on the product itself, not on the method of production. Thus, these process limitations do not further limit the claimed product.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Tanaka et al. (U. S. Patent Application Publication 2002/0020671 A1 or U. S. Patent 6,896,867).
With regard to the limitations of claims 1-8, Tanaka discloses a process for producing a purified aqueous hydrogen peroxide solution comprising contacting an aqueous hydrogen peroxide solution containing metal ion impurities 
firstly, with a H+ type cation exchange resin, 
secondly with a carbonate ion (CO3 2-) type or bicarbonate ion (HCO3.-) type anion exchange resin, and 
thirdly with a H+ type cation exchange resin, wherein the aqueous hydrogen peroxide solution is contacted with an adsorption resin before contacted with the H+ type cation exchange resin, and wherein the fluoride ion (F-) type anion exchange resin is regenerated by repeating a process, 2 or more times, in which the anion exchange resin is treated with at least one fluorine compound aqueous solution selected from the group consisting of sodium fluoride, potassium fluoride and ammonium fluoride and then washed with ultra-pure water (claims 1-12; paragraphs [0002] – [0128]).
The following reference is considered pertinent to the Applicant disclosure include Fukui et al. (U.S. Patent Application Publication 2010/0130626 A1) is shown on the Notice of References Cited Form (PTO-892). 
Fukui discloses a method for manufacturing an anion exchange resin characterized by comprising the following steps (1-a) to (1-e) of: 
(1-a) obtaining a cross-linked copolymer by copolymerizing a monovinyl aromatic monomer and a cross-linkable aromatic monomer; 
(1-b) specifying the content of the leachable compound represented by the following formula (I) to be 400 µg or less relative to 1 g of the cross-linked copolymer of the monovinyl aromatic monomer and the cross-linkable aromatic monomer, 

    PNG
    media_image1.png
    266
    594
    media_image1.png
    Greyscale
 
in the formula (I), Z represents a hydrogen atom or an alkyl group, and l represents a natural number; 
(1-c) haloalkylating the cross-linked copolymer having a content of the leachable compound of 400 µg or less relative to 1 g of the cross-linked copolymer, so as to introduce 80 percent by mole or less of haloalkyl group relative to the monovinyl aromatic monomer; 
(1-d) removing a leachable compound represented by the following formula (II) from the haloalkylated cross-linked copolymer, 

    PNG
    media_image2.png
    304
    622
    media_image2.png
    Greyscale

in the formula (II), X represents a hydrogen atom, a halogen atom, or an alkyl group which may be substituted by a halogen atom, Y represents a halogen atom, and m and n represent independently a natural number; and 
(1-e) subjecting the haloalkylated cross-linked copolymer, from which the leachable compound has been removed, to a reaction with an amine compound 
(claim 1).
It is well settled that the Applicants have to use the closest prior art to run a consecutive “back-to-back” test to show unexpected results, if any. “Showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar to each other that the testing of one showing unexpected results would provide the same information as to the other”. In re Johnson, 747 F.2d 1456, 1461, 223 USPQ 1260, 1264 (Fed. Cir. 1984).   
	         Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (“It is well settled that unexpected results must be established by factual evidence.” “[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument.”). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). See MPEP 716.01(c).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764